Citation Nr: 0200098	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the shortening of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO has recognized that the veteran 
served from October 1985 to February 1990.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's shortening of the right leg is not shown to 
be related to his active service or to any incident of 
service, and did not worsen due to surgery in service.

3.  The veteran's low back disorder is not show to be 
causally or etiologically related to a service-connected 
disability, or otherwise related to service or to any 
incident of service.  


CONCLUSIONS OF LAW

1.  Disability from shortening of the veteran's right leg was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A low back disorder was not incurred in or aggravated by 
active service, and is not proximately due or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

On November 9, 2000, while this claim was pending, the 
President signed the "Veterans Claims Assistance Act of 
2000," 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA); 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The VCAA modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The changes apply to this 
case because the claims were pending on the date of enactment 
of the new law.  

The VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  In this case, for the following reasons, the Board 
finds that VA has complied with VCAA and the recent 
regulations.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
was informed, via a Statement of the Case issued in July 
1999, and Supplemental Statements of the Case issued in 
October 1999, February 2000, April 2000 and May 2000, of the 
evidence needed to prove his claims on appeal.  Thus, the 
notification requirement has been satisfied.  

Secondly, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent various VA examinations in 1999, and 
the Board obtained an independent medical expert opinion 
regarding this case in August 2001. Furthermore, the veteran 
was given the opportunity to present testimony during a 
January 2000 RO hearing, and during a November 2000 hearing 
by video teleconference before the undersigned member of the 
Board.  Thus, the duty to assist requirement has been 
satisfied as well.  In any event, as the veteran's 
representative stated in a January 2001 Report of Contact (VA 
Form 119), the veteran had no additional evidence and 
requested that the case proceed without further submissions.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
complies with the VCAA requirements.  Under these 
circumstances, VA has done everything reasonably possible to 
assist the veteran, and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Because VA has satisfied its 
duties to notify and to assist the veteran in this case, 
further development is not warranted.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. 38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption. 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(2001).  Intermittent or temporary flare-ups of a pre-
existing injury or disease during service do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

II.  The Evidence.

The record includes medical evidence describing the treatment 
the veteran has received over time for the claimed disorders.  
With respect to the right leg disorder, the pre-service 
medical records include records  from the Northern Michigan 
Hospital/Burns Clinic dated in August 1980 indicating the 
veteran had a history of congenital shortening and bowing of 
the right tibia.  Notations dated September 1980 show that he 
had a multiloculated bone cyst in the distal tibia which had 
been curetted and packed with bone chips.  And, notations 
dated April 1981 reveal he had a history of leg length 
discrepancy. 

The service medical records include a hospitalization summary 
for May 1987 to June 1987 indicates the veteran had a leg 
length discrepancy of about 1/2 an inch and that he underwent 
corrective osteotomy of the right distal tibia.  March 1988 
notations show he sustained a contusion of the right leg at 
the site of the surgery when he fell off of an embankment, 
and subsequently underwent surgery for the removal of screws 
and a plate of the right tibia.  His diagnosis was bursitis 
secondary to screws and plate removal.  March 1989 notations 
reveal he twisted his left knee when jumping across a ditch.  
A February 1990 report of medical history shows a past 
history of post-surgery degenerative joint disease of the 
right knee. 

Additionally, with respect to the back, pre-service medical 
records include August 1983 notations from the Good Samaritan 
Hospital which indicate the veteran was diagnosed with back 
pain of undetermined etiology.  A June 1984 medical report 
from the Doctors Hospital of Lake Worth includes diagnoses of 
abdominal pain and back pain of undetermined cause; rule out 
stone or back problem.  The service medical records are 
silent as to any back symptomatology or complaints.  

Following service, the veteran was seen at the Munson 
Community Health Center for back complaints.  An April 1996 
radiology report from the Munson Community Health Center 
notes a cyst by the right sacroiliac joint and slight 
sclerosis along the left which could be due to sacroiliitis, 
as well as some mild end plate changes due to juvenile 
epiphysitis at the cervical thoracic back.  And, records from 
the Milcom, Systems for Improved Health Care, dated from 1995 
to 1997 indicate the veteran was treated for low back pain 
and right hip pain.

An April 1996 statement from Joseph M. McGraw, M.D., 
indicates that the veteran had mild tenderness along both 
sacroiliac joints posteriorly and a 2.5-centimeter leg length 
discrepancy, right leg shorter than the left leg.  Dr. McGraw 
noted that the veteran had "a history of prior tibial 
rotation osteotomy in the distant past and attributes the leg 
length discrepancy to this."  The veteran was also found to 
have thoracolumbar spine changes probably consistent with old 
Scheuermann disease read as juvenile epiphysitis.  Dr. McGraw 
concluded that the veteran's marked leg length discrepancy 
likely exacerbated his back and hip problems.  

On VA examination in March 1999, the examiner noted  that the 
veteran had lower back and right hip pain secondary to 
ligamentous strain, which reportedly resulted from an 
operation the veteran had while on active military duty 
productive of the veteran's 1-inch right leg shortening.  The 
VA examination report also indicates that the veteran's right 
hip and low back pain were related to the right leg being 
shorter than the left leg.  X-rays revealed a healed 
osteotomy of the right distal tibia, which was of normal 
alignment and without evidence of arthritis.  A September 
1999 VA examination report, an April 2000 CT scanogram, and 
an August 2001 independent medical expert opinion report 
contradict these findings. 

Specifically, the September 1999 VA examination report notes 
that the veteran's right femur appeared to be 2 centimeters 
shorter than the left, and that he had moderate pelvic tilt.  
Upon a review of the veteran's file, the examiner concluded 
that the veteran's pre-service right leg condition was not 
aggravated by his service as there were no residual 
disabilities from the in-service corrective surgery of the 
right leg.  The veteran's shortening of the right lower leg 
was deemed to be caused by a developmental condition as the 
shortening was found only in the femoral side and not in the 
tibia, which was where the in-service osteotomy was 
performed.

In April 2000, a CT scanogram was requested by Dr. McGraw to 
evaluate leg length discrepancy and appears to show the right 
lower-limb shortening involved both the femur and tibia-and 
almost equally.  Reported findings were:  Left femur 47.9 cm and 
left tibia 36.8 cm in length; right femur 47.2 cm and right tibia 
36.2 cm in length.  The impression was left leg length 84.7 cm, 
1.3 cm longer than the right leg at 83.4 cm.  

In view of the complex medical record, the Board in March 
2001 requested an Independent Medical Expert (IME) opinion 
from review of the veteran's claim folder, primarily 
regarding the etiology of the veteran's right leg length 
discrepancy.  In August 2001, the Board received a report 
from Richard M. Terek, Associate Professor in orthopedic 
oncology and adult reconstructive surgery at the Brown 
University School of Medicine.  Dr. Terek reported as 
follows:

I have reviewed the medical records supplied to me. . . 
. The records indicate that the patient had a 
preexisting medical condition prior to entering the 
service.  An x-ray request dated 8/26/80 indicated a 
congenital shortening and bowing of the right tibia.  
The exact amount of the shortening is not specified.  
Another radiology report dated 4/17/81 indicates that 
his leg length discrepancy has been over-corrected 
again indicated that a leg length discrepancy existed 
prior to enlistment in the service.  

Clinical estimates of the leg length discrepancy range 
from 1/4" to 1'.  The preoperative history and physical 
performed prior to his right tibial osteotomy indicated 
the right leg was 1/2" shorter than the left. A CT 
scanogram performed on 4/14/00 quantitated the leg 
length discrepancy as being 1.3 cm which is 
approximately 1/2".  Six mm of this discrepancy was due 
to shortening of the right tibia.

A radiology report dated 4/10/81 indicated the right 
tibia was 4 mm shorter and the report does not indicate 
whether the patient had reached skeletal maturity.  The 
operation that was performed while the patient was in 
the service was a derotational osteotomy which did not 
result in significant shortening of the leg.  The only 
shortening which would occur from the osteotomy would 
be the thickness of the saw blade used to cut the bone.  
This is a trivial amount of shortening which would not 
contribute significantly to the pre-existing leg length 
discrepancy.  

Therefore, in my opinion it is not at least as likely 
that the veteran's current leg length discrepancy is 
due to the corrective orthopedic surgery performed 
while he was in the service or otherwise related to the 
service.

The above statements are made with a reasonable degree 
of medical certainty. 

A copy of the opinion was provided to the veteran's 
representative and the parties were afforded and opportunity 
to submit further evidence and argument.  38 C.F.R. § 20.903 
(2001).  

III.  Shortening of The Right Leg.

The veteran contends that the shortening of his right leg is 
due to surgery in service and he has testified that he was 
not having any problems with his leg when he underwent 
surgery in service to relieve pressure on his knee.  He 
concedes that he had surgery prior to service, but contends 
that it did not result in shortening of his leg.  Although 
the various medical records provide conflicting information 
about the veteran's actual leg length discrepancy, the 
service medical records clearly show that the veteran's leg 
length discrepancy prior to his service was about a 1/2 inch, 
according to the 1987 hospitalization summary.  This same 
amount of leg length discrepancy again is apparent in the 
April 2000 CT scanogram showing a 1.3 centimeter discrepancy.  

Essentially, this information supports the conclusion of Dr. 
Terek that the veteran's current leg length discrepancy is 
unrelated to the corrective surgery in service.  Dr. Terek 
acknowledged the range of reported leg length discrepancies 
and explained that the surgical procedure in service would 
not contribute significantly to the pre-existing leg length 
discrepancy.  He based this analysis in part on evidence from 
an August 1980 x-ray request indicating a congenital 
shortening and bowing of the tibia, and another radiology 
report a year later indicating that the leg-length 
discrepancy had been over-corrected.  Dr. Terek's opinion 
that the veteran's leg length discrepancy was not caused by 
surgery in service is also consistent with the September 1999 
VA examination report which concluded that the veteran's pre-
service right leg condition was not aggravated by his service 
because there were no residuals from the in-service 
corrective surgery.

The Board recognizes that a March 1999 VA examination report 
notes the veteran underwent surgery during active service, 
which produced a 1-inch shortening of the right leg.  These 
medical findings, however, are contrary to the service 
medical records, the September 1999 VA examination report, 
the April 2000 CT scan, and the August 2001 IME opinion.  The 
March 1999 VA examination request form did not direct that 
the claims folder be provided to the examiner for review and 
there is no indication that the veteran's records were 
reviewed.  Rather, it appears that the examiner relied on the 
veteran's history in formulating his opinion.  The failure, 
at a minimum, to review a claimant's file as to military 
service and medical conditions while in service, renders any 
opinion uninformed and valueless on the issue of causation.  
Bielby v. Brown, 7 Vet. App. 260, 268 (1994); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (no evidence the doctor 
reviewed the veteran's service medical records).  

In this regard, it is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). The Board finds the 
expert opinion from Dr. Terek, based on a reliable review of 
the medical records, including evidence favorable to the 
veteran, is especially probative and supported by the 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(the Board may rely on an independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence which appears to support the 
appellant's position).  Similarly, the Board finds the 
September 1999 VA examination and opinion to be probative 
because the examiner reviewed the claim folder, including the 
private medical records.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for shortening of 
the right leg.  The medical evidence does not support a 
conclusion that the veteran's current leg length discrepancy 
is due to corrective osteotomy of the right distal tibia 
during service.  Additionally, the Board finds that the 
evidence does not show that the developed degenerative 
arthritis of the right leg which became manifested to a 
compensable degree within a one year period of his discharge 
from service.  

As such, the claim must be denied.  In reaching this 
conclusion, the Board acknowledges that all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Because the preponderance of the 
evidence is against the veteran's claim in this case, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

IV.  Low Back Disability.

The veteran contends that he has developed low back problems 
as a result of the shortening to his right leg during 
service.  As previously discussed, Dr. McGraw concluded that 
the veteran's marked leg length discrepancy likely 
exacerbated his back problems, and the March 1999 VA 
examination report noted the veteran had low back and right 
hip pain secondary to ligamentous strain resulting from the 
in-service surgery productive of a 1-inch right leg 
shortening.  As discussed, the Board has found probative 
evidence that the veteran's leg length discrepancy prior and 
following service was of approximately a 1/2 inch, and that the 
inservice corrective surgery did not contribute significantly 
from a medical standpoint to aggravate the pre-service leg 
length discrepancy. 

As previously discussed, the Board does not find probative 
the conclusions contained within the March 1999 VA 
examination report.  The probative evidence shows that any 
additional leg length discrepancy caused by the veteran's 
inservice osteotomy was not medically significant.  Dr. 
McGraw's opinion that the veteran's ligamentous back strain 
is due to the marked leg length discrepancy is probative only 
insofar as it excludes the inference, based on an unreliable 
medical history, that the inservice osteotomy caused a marked 
leg length discrepancy in the first place.  

As such, after a review of the record, the Board finds that 
the preponderance of the evidence is against the conclusion 
that a low back disorder is causally or etiologically related 
to a service-connected disability, or to any incident of 
service.  As well, the evidence does not show that the 
claimed back disorder is characterized by degenerative 
arthritis which became manifested to a compensable degree 
within a one year period of the veteran's discharge from 
service.  Therefore, the claim of service connection for a 
low back disorder, to include as secondary to the shortening 
of the right leg, is denied.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In arriving at this conclusion, the Board has considered 38 
U.S.C.A. § 5107 expressly providing that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise. 
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in this case, the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.

ORDER

Service connection for shortening of the right leg is denied.

Service connection for a low back disorder, to include as 
secondary to the shortening of the right leg, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

